tcmemo_2013_105 united_states tax_court jude o ugwuala and esther n ugwuala petitioners v commissioner of internal revenue respondent docket no filed date wilfred i aka for petitioners priscilla a parrett for respondent memorandum findings of facts and opinion kroupa judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively years at issue after concessions we are asked to decide two issues the first issue i sec_1 respondent concedes that petitioners substantiated dollar_figure and dollar_figure of continued whether petitioners are entitled to deduct certain medical and dental unreimbursed employee and rental real_estate expenses we hold that they are not we must also decide whether petitioners are liable for an accuracy-related_penalty under sec_6662 for the years at issue we hold that they are findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in california when they filed the petition petitioners are a married couple with four children petitioner wife has been a registered nurse since and was licensed by the state of georgia petitioner husband holds a master of business administration degree he operated a towing service as a sole_proprietor in georgia before the years at issue petitioner wife held a series of nursing jobs in the los angeles california metropolitan area los angeles beginning in and during the years at issue she obtained a nursing license from the state of california in she did not continued rental real_estate expenses for the years at issue respondent concedes petitioners substantiated dollar_figure of medical and dental expenses for all section references are to the internal_revenue_code code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated work as a nurse outside los angeles during the years at issue and she allowed her georgia license to expire in petitioner husband attended american career college in los angeles during the years at issue petitioners owned three real properties in georgia crestridge lane crestridge pintail court pintail and rock cut road rock cut collectively georgia properties petitioners listed crestridge as their home address on their joint federal_income_tax return petitioners listed on their joint federal_income_tax return a los angeles address as their home petitioners resided at two addresses in los angeles during the years at issue a return preparer completed and petitioners timely filed form sec_1040 u s individual_income_tax_return for the years at issue petitioners listed a hawthorne california address as their home and the georgia properties as rental properties on the return petitioners listed a culver city california address as their home and claimed crestridge and rock cut as rental properties on the return petitioners claimed medical and dental expenses of dollar_figure and dollar_figure unreimbursed employee_expenses of dollar_figure and dollar_figure and rental real_estate expenses of dollar_figure and dollar_figure for the years at issue respectively petitioners reported rental real_estate income of dollar_figure and dollar_figure for the years at issue respectively respondent issued petitioners the deficiency_notice disallowing the claimed deductions and determining accuracy-related_penalties petitioners timely filed a petition wilfred i aka represented petitioners in this matter mr aka ignored respondent’s request to conduct a branerton_conference see 61_tc_691 respondent filed motions to compel production of documents and responses to interrogatories again mr aka failed to respond on petitioners’ behalf we then granted respondent’s motion to impose sanctions under rule c petitioners moved for us to reconsider the sanctions mr aka indicated he was abroad and had not taken appropriate steps to act on behalf of his clients we granted the motion we then held a trial in los angeles opinion this is primarily a substantiation case in which we must decide whether petitioners are entitled to the claimed deductions we also need to decide whether petitioners are liable for the accuracy-related_penalty we note that petitioners’ counsel has delayed and impeded this matter by being generally unresponsive and unprofessional petitioners’ counsel has consistently ignored our rules this caused respondent to file and the court to decide motions that should have been unnecessary we determined that petitioners’ counsel had failed to respond on their behalf and vacated sanctions imposed against them petitioners’ counsel nonetheless continued his pattern of behavior by failing to provide a post-trial brief this inaction is independent grounds to hold petitioners in default or decide against them where they have the burden_of_proof see rule 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we will not impose either sanction against petitioners for mr aka’s inaction rather we will decide this case based on the record before us we now turn to the issues in this case i allocation of the burden_of_proof we begin with the burden_of_proof the commissioner’s determinations in a deficiency_notice are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and the taxpayer bears the burden of proving he or she is entitled to claimed deductions 503_us_79 new colonial ice co v helvering this is not the first time that mr aka has violated our rules see akanno v commissioner t c summary opinion u s this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he or she is entitled to the deductions sec_6001 hradesky v commissioner t c pincite the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborative evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 aff’d without published opinion 956_f2d_1166 9th cir the burden may shift to the commissioner if the taxpayer proves that he or she has satisfied certain conditions sec_7491 snyder v commissioner tcmemo_2001_255 petitioners have not complied with the substantiation requirements of sec_7491 see 116_tc_438 nor have petitioners cooperated with respondent’s reasonable requests for documents and information see sec_7491 the burden_of_proof therefore remains with petitioners see rule a ii claimed deductions for expenses respondent disallowed petitioners’ deductions for medical and dental unreimbursed employee and rental real_estate expenses we address each in turn a medical and dental expenses we now consider the medical and dental expense deductions petitioners claimed an individual taxpayer may deduct expenses paid during the tax_year for medical_care of the taxpayer the taxpayer’s spouse or the taxpayer’s dependent to the extent the expenses exceed of adjusted_gross_income sec_213 a taxpayer must provide the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment sec_1 h income_tax regs petitioners claimed a dollar_figure medical and dental expense deduction for respondent emphasizes that petitioners provided documentation purportedly substantiating only dollar_figure of medical_expenses for respondent contends that this amount does not exceed of adjusted_gross_income on petitioners’ return or the deficiency_notice we agree petitioners are not entitled to a deduction for medical and dental expenses for petitioners claimed a deduction for medical and dental expenses of dollar_figure for respondent concedes that petitioners are entitled to deduct dollar_figure of those medical and dental expenses respondent also acknowledges that amount respondent does not concede nor do we find that petitioners have substantiated that amount that issue is moot because the adjusted_gross_income threshold is not met satisfies the minimum adjusted_gross_income requirement respondent disputes however that petitioners substantiated the remainder we agree petitioners’ documents do not establish that they incurred and paid medical_expenses petitioners failed to provide corroborative information regarding the purported expenses we hold that petitioners have not met their burden they therefore are not entitled to a deduction for medical and dental expenses exceeding respondent’s concession b unreimbursed employee_expenses we now address petitioners’ unreimbursed employee expense deductions including travel uniforms and employment search expenses first petitioners contend that petitioner wife’s employment in los angeles was temporary and their tax_home remained in georgia during the years at issue respondent argues that petitioners failed to establish that their tax_home was not in los angeles during the years at issue we agree a taxpayer may deduct reasonable and necessary travel_expenses such as vehicle expenses meals_and_lodging incurred while away from home in the we note again that petitioners did not file a post-trial brief we understand from their pretrial memorandum that petitioners argue that their tax_home was in georgia during the years at issue petitioners contend that they could deduct any expenses_incurred traveling between los angeles and georgia and any expenses_incurred while in los angeles pursuit of a trade_or_business sec_162 sec_262 wilbert v commissioner tcmemo_2007_152 aff’d 553_f3d_544 7th cir a taxpayer must show that he or she was away from home when he or she incurred the expense that the expense is reasonable and necessary and that the expense was incurred in pursuit of a trade_or_business 326_us_465 the determination of whether the taxpayer has satisfied these requirements is a question of fact id the purpose of the deduction for expenses_incurred away from home is to alleviate the burden on the taxpayer whose business needs require him or her to maintain two homes and therefore incur duplicate living_expenses 49_tc_557 the duplicate costs are not deductible where the taxpayer maintains two homes for personal reasons sec_262 farran v commissioner tcmemo_2007_151 a taxpayer may deduct the expenses he or she incurred while away from home sec_162 the word home for purposes of sec_162 refers to the area of a taxpayer’s principal place of employment not the taxpayer’s personal_residence 72_tc_190 aff’d 662_f2d_253 4th cir the taxpayer’s tax_home may be the taxpayer’s personal_residence if the taxpayer’s employment away from home is temporary 358_us_59 on the other hand the exception does not apply and the taxpayer’s tax_home remains the principal place of employment if the employment away from home is indefinite kroll v commissioner t c pincite wilbert v commissioner tcmemo_2007_152 petitioners’ tax_home was in los angeles for the years at issue the record does not support petitioners’ contention that their tax_home was in georgia for the years at issue petitioners provided los angeles addresses as their home addresses on their joint returns for and for the years at issue the record also reflects that petitioner wife’s principal place of employment was in los angeles during the years at issue she became licensed in california in and allowed her georgia license to lapse in petitioner wife did not substantiate the assertions that she was employed in los angeles temporarily rather we find that she was indefinitely employed in los angeles beginning in and continuing through the years at issue petitioner husband attended college in los angeles during the years at issue petitioners failed to demonstrate that respondent incorrectly determined petitioners’ tax_home was in los angeles for the years at issue thus they are not entitled to deduct any unreimbursed employee_expenses associated with working in or travel to and from los angeles petitioners also claimed deductions of dollar_figure and dollar_figure for uniforms for the years at issue a taxpayer may deduct expenses for nurse uniforms see eg murphy v commissioner tcmemo_1986_491 a taxpayer must demonstrate that the uniforms were specifically required as a condition_of_employment and could not be worn as regular clothing pace v commissioner tcmemo_2010_272 hill v commissioner tcmemo_1982_143 revrul_70_474 1970_2_cb_34 petitioners did not substantiate these expenses they provided documents that purportedly substantiated only fractions of those amounts further those consumer receipts did not demonstrate that the expenses were in fact for nursing uniforms nor has petitioner wife demonstrated that the terms of her employment required the uniforms or that they could not be worn as regular clothing simply put petitioners have not met their burden petitioners also claimed a deduction of dollar_figure for job search expenses for each year at issue petitioner wife testified that those costs were for training courses in her field a taxpayer may deduct expenses associated with seeking a new position within the same trade_or_business see eg allemeier v commissioner tcmemo_2005_207 education costs are deductible business_expenses if the education maintains or improves required skills in that trade or business is expressly required by the individual’s employer or is required under applicable law or regulations and a condition for the individual to retain an established employment relationship status or rate of compensation id sec_1_162-5 and income_tax regs petitioners have not met their burden petitioner wife’s testimony did not demonstrate that these requirements were met this court is not required to accept a taxpayer’s self-serving unverified and undocumented testimony see 112_tc_183 tokarski v commissioner t c pincite their testimony notwithstanding petitioners also did not substantiate the expenses petitioners are not entitled to any deductions for unreimbursed employee_expenses c rental real_estate expenses we now consider whether petitioners were entitled to deduct certain rental real_estate expenses a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred with respect to management conservation and maintenance of property held for production_of_income including real_property sec_212 sec_1_212-1 income_tax regs generally a taxpayer must establish that the expenses are ordinary and necessary and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_6001 43_tc_824 sec_1_6001-1 e income_tax regs petitioners have not carried their burden petitioners’ documentation failed to demonstrate a nexus to the georgia properties’ management conservation or maintenance petitioners again did not corroborate these expenses the court sustains respondent’s determination that petitioners are not entitled to rental expense deductions greater than those respondent conceded iii accuracy-related_penalty finally we address respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 for the years at issue a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things a substantial_understatement_of_income_tax see sec_6662 and b and sec_1_6662-2 and income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 and b income_tax regs see jarman v commissioner tcmemo_2010_285 the commissioner has the burden of production with respect to the accuracy-related_penalty sec_7491 rule a see higbee v commissioner t c pincite we find that respondent has met his burden of production if rule_155_computations show petitioners have a substantial_understatement_of_income_tax for each year at issue see higbee v commissioner t c pincite jarman v commissioner tcmemo_2010_285 a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id the taxpayer has the respondent determined in the alternative that petitioners are liable for the accuracy-related_penalty on the portion of the underpayment attributable to negligence or disregard of rules or regulations negligence includes the failure to make a reasonable attempt to comply with provisions of the code as well as any failure by the taxpayer to keep adequate books_and_records or to substantiate deductions and credits claimed on the return see sec_6662 sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard see sec_6662 petitioners failed to keep adequate_records or substantiate their claimed expenses we find therefore that respondent has satisfied his burden of production for imposing the accuracy-related_penalty for negligence or disregard of rules or regulations burden of proving the reasonable_cause and good-faith exception applies sec_7491 rule a see higbee v commissioner t c pincite a return preparer completed petitioners’ joint individual income_tax returns for the years at issue we have found that reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and consistent with ordinary business care and prudence relies on the adviser’s professional judgment as to the taxpayer’s tax obligations sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir all facts and circumstances are considered in determining whether a taxpayer reasonably relied in good_faith on professional advice including the taxpayer’s education sophistication and business experience sec_1_6664-4 and b income_tax regs petitioners did not establish that the return preparer was a competent professional with significant expertise to justify reliance or that petitioners provided the return preparer all necessary and accurate information we therefore do not find that petitioners have shown that it was reasonable to rely on the return preparer further we find that petitioners are well educated with business experience petitioner husband has a master of business administration degree and experience operating a business petitioner wife is a medical professional thus petitioners failed to otherwise show that their underpayment was due to reasonable_cause and was in good_faith based on the entire record we find that petitioners failed to establish that they acted with reasonable_cause and in good_faith with respect to the years at issue accordingly petitioners are liable for the accuracy-related_penalty on the underpayments for the years at issue we have considered all arguments the parties made in reaching our holding and to the extent not mentioned we find them irrelevant or without merit to reflect the foregoing and respondent’s concessions decision will be entered under rule
